Citation Nr: 1721006	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-18 337 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mood disorder, as secondary to the service-connected migraine headaches.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person and/or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1962 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2013, the Board, in pertinent part, denied service connection for a mood disorder on a direct service connection basis.  As such, the theory of direct service connection with respect to the issue will not be further discussed.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).    

Pursuant to March 2013 and July 2016 Board remand instructions, addendum VA medical opinions were obtained in May 2013 and August 2016.  The Board finds that the August 2016 VA medical opinion is thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the Board remand orders with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As noted in the July 2016 Board decision, while an August 2015 VA treatment record indicates that the Veteran may be unemployable due solely to the service-connected migraine headaches, the Board finds that it is not clear whether the Veteran wishes to file a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  If the Veteran intends to file a claim with respect to this issue, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2016).     

In August 2011, the Veteran testified at a personal hearing at the local RO in 
Waco, Texas (Travel Board hearing) before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.       


FINDINGS OF FACT

1.  The Veteran's currently diagnosed mood disorder was not caused or permanently worsened by the service-connected migraine headaches.

2.  The impairment caused by the service-connected disability does not require the care or assistance of another on a regular basis or render the Veteran housebound.


CONCLUSIONS OF LAW

1.  A mood disorder is not secondary to the service-connected migraine headaches.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in March and August 2009, prior to the initial adjudication of the claims in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the August 2011 Board hearing transcript, a November 2015 examination for housebound status or permanent need for regular aid and attendance (submitted by the Veteran), and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    
  
With respect to the issue of service connection for a mood disorder, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2009 and June 2010.  Addendum medical opinions were obtained in May 2013 and August 2016.  In a March 2017 written statement by the representative, the Veteran contended that a more thorough VA examination to determine the current severity and etiology of the psychiatric disability was warranted.  The Veteran contended that he should be afforded a thorough examination by a qualified specialist that takes into account service treatment records.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiners; therefore, the examiners are presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  The Veteran has not provided any argument for why the current examination reports and medical opinions are inadequate so as to warrant an additional VA examination.   

The Board finds that the June 2009 and June 2010 VA examination reports and May 2013 and August 2016 medical opinions, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue of service connection for a mood disorder as secondary to the service-connected migraine headaches.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

With respect to the issue of special monthly compensation based on the need for aid and attendance and/or housebound status, while the Veteran was not specifically provided with a VA examination with respect to this issue, the Board finds that the evidence of record - including the above mentioned VA examination reports and the a November 2015 examination for housebound status or permanent need for regular aid and attendance (submitted by the Veteran) - adequately portrays the Veteran's disability picture and impairment caused by the service-connected disability (migraine headaches).  The evidence of record provides a sound basis upon which to base decisions with regard to whether the impairment caused by service-connected disabilities requires the care or assistance of another on a regular basis or renders the Veteran housebound.

Finally, the Veteran was provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    



Service Connection for a Mood Disorder, as Secondary to Migraine Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  In this case, in March 2013, the Board denied service connection for a mood disorder on a direct service connection basis.  See 38 C.F.R. § 3.303(a) (2016).  For this reason, the direct service connection theory will not be further discussed.

As pertinent here, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran essentially contends that the mood disorder is proximately due to or a result of his service-connected headaches.  See February 2009 claim, April 2010 substantive appeal (on a VA Form 9).  In a March 2017 written statement from the representative, the Veteran contended that he manifested psychiatric symptoms due to the very frequent, completely prostrating attacks and loss of quality of life caused by the migraine headaches.  

The evidence demonstrates that the Veteran has a current diagnosed mood disorder and depression.  See e.g., June 2009 VA examination report.  VA treatment records associated with the claims file note a diagnosis of depression.  See e.g., August 2015 VA treatment record.  Turning to the theory of secondary service connection, the Board finds that the weight of the evidence demonstrates that the currently diagnosed mood disorder was not caused or permanently worsened (aggravated) by the service-connected migraine headaches.  

VA treatment records note that the Veteran has depression with chronic pain and secondarily progressive multiple sclerosis and undefined collagen vascular disorder as well as severe migraine headaches.  The treatment record notes that the Veteran's mood was somewhat stabilized on the current regimen; however, domestic conflicts, chronic back pain, migraine headaches, and hand pain are undermining optimal clinical mood state.  The VA doctor opined that the Veteran's migraine headaches continue to have a significant negative impact on his ability to cope with everyday life events. See e.g., August 2008, December 2014, May 2015, August 2015 VA treatment records.  

At the June 2009 VA examination, the VA examiner noted a diagnosis of mood disorder secondary to a general medical condition (multiple sclerosis).  The VA examiner opined that the mood disorder relates to the Veteran's multiple sclerosis, which is the most disabling condition, and during the interview, the physical condition the Veteran focused on the most.  The VA examiner noted that the Veteran reported discomfort regarding his migraine headaches, but given the available information, opined it is more likely than not that the Veteran's depressive symptoms relate to the multiple sclerosis, and less likely than not are related to migraine headaches.  In addition, the Veteran showed signs of some preexisting antisocial personality traits and this resulted in conduct disturbances before and during military service, as well as sporadically afterwards.   

At the June 2010 VA examination, the VA examiner noted that the Veteran described similar symptoms as discussed at the June 2009 VA examination and rates a number of problems as contributing to his mood issues, including multiple sclerosis, migraines, and various life stressors.  The VA examiner noted that, when he previously evaluated the Veteran in June 2009, the Veteran showed significant depressive symptoms secondary to multiple sclerosis, had a history of antisocial personality traits that further complicated the issue, and had numerous contributors to his depression, including significant personal problems (various family losses and problems with his former spouse).  The VA examiner opined that the Veteran's significant disability from multiple sclerosis continued to be a primary driver of his mood disturbance.  The VA examiner opined that, while the Veteran's migraine headaches were certainly frustrating for him, it was more likely than not that the mood disorder is related to the multiple sclerosis, which is his most disabling condition.  

In a May 2013 VA medical opinion, a VA examiner opined it is less likely than not that the Veteran's personality or mood disorder was permanently worsened beyond the natural course of the disease by the service-connected migraine headaches.  The VA examiner noted that research typically holds that personality disorders are pervasive and stable overtime with recent research indicating that personality disorders are more likely to decrease overtime with therapy.  The VA examiner noted knowing of no peer reviewed research indicating a psychological link between personality disorders and migraines.  The VA examiner agreed with the previous VA examiner that the Veteran's mood disorder symptoms are more likely than not related to multiple sclerosis.
   
In an August 2016 VA medical opinion, a VA examiner opined that mood disorder was less likely than not aggravated by the service-connected migraine headaches.  The VA examiner thoroughly reviewed the research and noted no evidence to suggest that migraine headaches aggravate personality or mood disorders.  The VA examiner noted that there is literature suggesting personality and mood disorders can influence one's perception of pain, sometimes negatively and sometimes positivity.  The VA examiner opined that, because migraine headaches are momentary (not constant pain), they may cause temporary worsening of mood disorders such as irritability or down mood, but there is not sufficient research or evidence to suggest that migraine headaches would permanently aggravate a previously existing mood or personality disorder beyond its natural progression.   

The June 2009 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  The VA examiner again reviewed the claims file and interviewed the Veteran in June 2010.  The May 2013 and August 2016 VA examiners reviewed the claims file, including the lay and medical evidence.  The VA examiners had the requisite mood disorder and had sufficient facts and data on which to base conclusions that the currently diagnosed mood disorder is less likely as not caused or aggravated by the migraine headaches, but rather stem from the non-service-connected multiple sclerosis.  The Board finds the June 2009 and June 2010 VA examination reports and May 2013 and August 2016 VA medical opinions to be highly probative.    

Further, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

While the Veteran is competent to report any psychiatric symptoms experienced, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the mood disorder.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The etiology of the Veteran's current mood disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the service-connected migraine headaches and the non-service-connected mood disorder, as the complex relationship between neurological and psychiatric disorders is not susceptible to lay observation.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's mood disorder is not secondary to the service-connected migraine headaches; therefore, the claim must be denied.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Special Monthly Compensation - Aid and Attendance/Housebound

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2016).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the U.S. Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

In the present case, the Veteran has been granted service connection for migraine headaches.  Service connection has been specifically denied for multiple sclerosis.  See March 2013 and July 2016 Board decisions.  

The Veteran essentially contends that the service-connected migraine headaches are so debilitating and occur with such frequency that it renders him unable to perform activities of daily living and warrants a grant of SMC for aid and attendance.  The Veteran contends that he is substantially confined to his home and immediate premise and is in need of the assistance of another person to protect him from the daily hazards of his environment as a direct result of his very frequent and completely debilitating and prostrating migraine headaches.  See March 2017 written statement from the representative. 

In an April 2009 written statement, the Veteran indicated that cannot use hands, is unable to leave the house unless someone drives him, and is very limited in what he can do.  At the August 2011 Board hearing, the Veteran testified that he is able to dress, feed, and bathe himself, but needs assistance opening containers and preparing food.  See hearing transcript 17-18.

The Board acknowledges that, according to the competent lay and medical evidence of record, the Veteran's multiple sclerosis results in significant impairment in the performance of the activities of daily living.  Leaving aside the question of whether such impairment meets the criteria for the award of special monthly compensation, the Board notes that service connection for multiple sclerosis has been denied, see March 2013 and July 2016 Board decisions; thus, it is not a service-connected disability, so any resulting impairment from multiple sclerosis may not be considered in adjudicating the Veteran's claim.  See 38 C.F.R. § 3.350.  

The Veteran's only service-connected disability is migraine headaches.  After review of the lay and medical evidence of record, the Board finds that the criteria for special monthly compensation based on the need for the aid and attendance of another based on the service-connected disability alone have not been met.  

VA treatment records dated throughout the appeal period note that the Veteran has (non-service-connected) multiple sclerosis with right hand contracture and neurogenic bowel and bladder and is wheelchair bound.  See e.g., August 2015 VA treatment records.  A March 2012 VA treatment record notes that the Veteran has multiple sclerosis and has difficulty caring for himself.  A July 2013 VA treatment record notes that the Veteran receives assistance from a home health aide for bathing, dressing, toileting, cleaning, and cooking.  The justification for these services was noted as Raynaud's Disease, Multiple Sclerosis.  

A June 2009 VA examination report notes that the Veteran is very limited by multiple sclerosis.  The Veteran reported that his daughter cleans his house and shops for him.  The Veteran reported difficulty dressing.

A February 2015 VA treatment record notes that the Veteran is wheelchair bound, has limited use of his hands due to paralysis and contracture, requires supervision at the time of transfer, and is at a high risk for fall.  The treatment record notes that the Veteran needs a home health aide to perform personal tasks and assist with bathing, dressing, and meal preparation.  An August 2015 VA treatment record notes that the Veteran requires total care secondary to multiple sclerosis. 

An October 2015 VA examination report notes that the Veteran lives with his daughter and can still transfer but otherwise uses a motorized wheelchair.  The VA examination report notes that the Veteran is homebound due to (non-service-connected) multiple sclerosis. 

In a November 2015 examination for housebound status or permanent need for regular aid and attendance, a VA doctor notes that the Veteran requires regular aid and attendance due to disabilities of (non-service-connected) progressive multiple sclerosis, (non-service-connected) collagen vascular disorder, (service-connected) severe migraine headaches, (non-service-connected) chronic pain, and (non-service-connected) depression that restrict activities and functions.  The VA doctor noted that the Veteran is unable to leave his home without help.  

The Board finds that the evidence of record reflects that the Veteran requires the need of regular aid and attendance due to physical limitations associated with the non-service-connected multiple sclerosis and not the service-connected migraine headaches.  While the November 2015 examination for housebound status or permanent need for regular aid and attendance notes that the Veteran is limited by both multiple sclerosis and headaches, the limitations described by the VA doctor were attributed to weakness and impairment of the bilateral upper and lower extremities, spine, and neck, (physical limitations caused by multiple sclerosis) and not to the service-connected headaches.  The evidence of record weighs against a finding that the Veteran's service-connected disability has resulted in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or rendered the Veteran permanently bedridden or so helpless as to be in need of regular aid and attendance.  

The Board also finds that the criteria for special monthly compensation based on housebound status have not been met or approximated.  The evidence does not show that the Veteran was housebound due to the service-connected disability at any time during the period.  The Veteran was neither substantially confined to his dwelling and the immediate premises as a result of the service-connected migraine headaches nor institutionalized due to this disability.  Rather, the October 2015 VA examination report (conducted to evaluate the service-connected headaches) notes that the Veteran is homebound due to (non-service-connected) multiple sclerosis. 

Based on the above, the Board finds that the criteria for entitlement to special monthly compensation by reason of needing the aid and attendance of another person and/or being housebound have not been met, and the appeal must be denied.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  

ORDER

Service connection for a mood disorder, as secondary to the service-connected migraine headaches, is denied.

Special monthly compensation based on the need for the aid and attendance of another or by reason of being housebound is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


